               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:21-cv-00224-MR


BON ALEXANDER STROUPE,          )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                       MEMORANDUM OF
                                )                       DECISION AND ORDER
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s pro se Petition for

Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2241. [Doc. 1].

I.    BACKGROUND

      The Petitioner is a pretrial detainee at the Burke County Jail on several

pending cases charges including             case 20CR052892 (arson) and case

21CRS000102 (possession of a weapon by a felon).1 On August 5, 2021,2

the Petitioner filed the instant pro se petition for writ of habeas corpus



1 See http://www.morgantonps.org/p2c/InmateDetail.aspx?navid=637661804409301601
(last accessed Sept. 2, 2021); Fed. R. Ev. 201. Petitioner’s status on the Burke County
Sheriff’s Office website includes a “hold” by the “US Marshalls” for a probation violation.
Id.

2Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule); Rule
3(d), 28 U.S.C. foll. § 2254 (prisoner mailbox rule applicable to § 2254 petitions).




          Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 1 of 9
pursuant to 28 U.S.C. § 2241. He names as the sole Respondent the United

States of America. He alleges that the conditions in the Jail are violating his

First and Fifth Amendment rights. He also appears to allege that there is an

error in the criminal charging document and that he is actually innocent of

the offenses for which he is being held. [Doc. 1 at 2].

       As to the constitutional violations, Petitioner alleges that he and all

other inmates at the Burke County Jail are being denied access to local and

world news via television, radio, and newspapers, and that inmates are

prohibited from using the U.S. Postal Service’s registered, certified, and

return-receipt mail services. [Id.].

       With regard to the pending charges for which he is being detained, he

alleges verbatim:

             Petitioner, is housed in Burke County Jail on North
       Carolina State charges of: (1) Attempted first degree arson,
       (lesser included offense) found during preliminary hearing.
       However, (lesser included offense) has never been distinguished
       e.g. sic. Case No. 20-CR-052892 (2) poss. of firearm by
       convicted felon, Case No. 21-CRS-000102. Awaiting jury trial on
       both (State of North Carolina) charges; and proclaiming ‘factual
       and actual’ innocence of: [invalid] indictment’s e.g. sic. State
       charges has no relevance to petitioner’s illegal sentence where
       United State’s of America constitutional claims has been
       denied….”

[Id. at 3].




                                       2

          Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 2 of 9
      As relief, the Petitioner request that “this Honorable Court …

(investigate) and ‘make available []both United States of America

Guarantee’s of Constitutional Law.’ As both these issue’s [sic] contest the

legality of [ ] all Burke County Jail inmate’s confinement.” [Id. at 9].

II.   STANDARD OF REVIEW

      Under 28 U.S.C. § 2241, federal district courts are granted authority to

consider an application for a writ of habeas corpus filed by a petitioner

claiming to be held “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). Pretrial petitions for

writ of habeas corpus are property brought under § 2241 because it “‘applies

to persons in custody regardless of whether final judgment has been

rendered and regardless of the present status of the case pending against

him.’” United States v. Tootle, 65 F.3d 381, 383 (4th Cir. 1995) (quoting

Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987)).

      Rule 4 of the Rules Governing Section 2254 Proceedings provides that

courts are to promptly examine habeas petitions to determine whether the

petitioner is entitled to any relief on the claims set forth therein. See Rule

1(a), (b), 28 U.S.C. foll. § 2254 (a district court may apply the rules for § 2254

proceedings to habeas petitions other than those filed under § 2254). Pro

se pleadings are construed liberally. See generally Haines v. Kerner, 404


                                        3

         Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 3 of 9
U.S. 519 (1972) (a pro se complaint, however inartfully pled, must be held to

less stringent standards than formal pleadings drafted by lawyers). After

examining the record in this matter, the Court finds that the § 2241 Petition

can be resolved without an evidentiary hearing based on the record and the

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th

Cir. 1970).

III.   DISCUSSION

       As a preliminary matter, it does not appear that the Petitioner has

named any proper Respondent in this action. A habeas corpus petition must

“be directed to the person having custody of the person detained.” 28 U.S.C.

§ 2243. Therefore, the “proper respondent” in a habeas case is typically the

“person who has the immediate custody of the party detained, with the power

to produce the body of such party before the court or judge.” Rumsfeld v.

Padilla, 542 U.S. 426, 434–35 (2004). Petitioner’s direct custodian appears

to be the Burke County Sheriff. Although the Petitioner also appears to have

a federal detainer, he does not seek habeas relief on the basis of the

detainer. Regardless, the Court need not resolve this issue at present

because Petitioner has failed to state a cognizable claim for § 2241 relief.

       While federal courts have the power to hear pretrial habeas petitions,

“prudential concerns, such as comity and the orderly administration of


                                      4

         Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 4 of 9
criminal justice, may require a federal court to forgo the exercise of its

habeas corpus power.” Munaf v. Geren, 553 U.S. 674, 693 (2008) (citation

and internal quotation marks omitted). Out of respect for those concerns, a

federal court should not interfere with state criminal proceedings “except in

the most narrow and extraordinary of circumstances.” Gilliam v. Foster, 75

F.3d 881, 903 (4th Cir. 1996) (citing Younger v. Harris, 401 U.S. 37 (1971)).

Under the Younger abstention doctrine, courts of equity should not act if “the

moving party has an adequate remedy at law and will not suffer irreparable

injury if denied equitable relief.” 401 U.S. at 43-44 (citation omitted). The

Fourth Circuit has stated that Younger abstention is appropriate where: “(1)

there are ongoing state judicial proceedings; (2) the proceedings implicate

important state interests; and (3) there is an adequate opportunity to raise

federal claims in the state proceedings.”     Martin Marietta Corp. v. Md.

Comm’n on Hum. Rels., 38 F.3d 1392, 1396 (4th Cir. 1994) (citing Middlesex

Cnty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)).

      Under the first Younger prong, the Petitioner asserts that he is being

detained pending trial on state criminal charges. As such, the Petitioner is

involved in an ongoing state criminal proceeding.

      Under the second prong, the Supreme Court has stated that “the

States’ interest in administering their criminal justice systems free from


                                      5

        Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 5 of 9
federal interference is one of the most powerful of the considerations that

should influence a court considering equitable types of relief.”        Kelly v.

Robinson, 479 U.S. 36, 49 (1986) (citation omitted); see United States v.

Mitchell, 733 F.2d 327, 331 (4th Cir. 1984) (“the fixing of bail ‘is peculiarly a

matter of discretion with the trial court.’”) (quoting United States v. Wright,

483 F.2d 1068, 1069 (4th Cir. 1973)). Accordingly, the Petitioner’s criminal

proceedings implicate important state interests.

      Under the third prong, the scheme for federal habeas review is

designed “to give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.” Picard v. Connor, 404 U.S.

270, 275 (1971) (internal quotation marks and citation omitted). A petitioner

must exhaust his available state remedies before he may pursue habeas

relief in federal court. Robinson v. Thomas, 855 F.3d 278, 283 (4th Cir. 2017).

“A habeas petitioner satisfies the exhaustion requirement by ‘fairly

present[ing] his claim in each appropriate state court ... thereby alerting that

court to the federal nature of the claim.’” Id. (quoting Baldwin v. Reese, 541

U.S. 27, 29 (2004)). The petitioner bears the burden of proving exhaustion.

See Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

      The Petitioner does not allege that he has filed a petition for a writ of

habeas corpus in Superior Court or that he has petitioned the North Carolina


                                       6

         Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 6 of 9
Court of Appeals for review. See N.C. Gen. Stat. § 15A-547 (preserving right

to petition state court for a writ of habeas corpus); In re Reddy, 16 N.C. App.

520, 192 S.E.2d 621 (1972) (allowing a petition for a writ of habeas corpus

requesting a bail reduction). Nor have the North Carolina courts had the

opportunity to determine whether Petitioner’s claims of a charging error and

that he is actual innocent warrant dismissal of the criminal cases. See

Dickerson, 816 F.2d at 226 (as a general matter, “an attempt to dismiss an

indictment or otherwise prevent a prosecution’ is not attainable through

federal habeas”) (quoting Brown v. Estelle, 530 F.2d 1280 (5th Cir. 1976)).

Because the Petitioner has the opportunity to raise the instant claims in the

state courts, he has an adequate remedy at law.3 See Younger, 401 U.S. at

43-44.

        The   Petitioner     has    failed   to   demonstrate       that    any    special

circumstances exist which would permit this Court to resolve the Petitioner’s

claims before giving the North Carolina courts the opportunity to resolve

them in the first instance. Accordingly, Younger abstention is appropriate

here.


3 For the same reasons, it appears that the Petitioner has failed to exhaust his available
state remedies before filing his § 2241 Petition. His allegation in the § 2241 Petition that
he has presented these claims in Detention Center grievances fails to demonstrate that
these matters have been exhausted in the North Carolina courts. Robinson, 855 F.3d at
283.


                                             7

          Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 7 of 9
       The Petitioner also alleges that the conditions of his confinement at the

Jail are violating his First and Fifth Amendment rights in that he is being

denied access to the news and to certain mail services.4 These claims about

the conditions of his confinement should be raised in a § 1983 case rather

than in this § 2241 proceeding. See generally Preiser v. Rodriguez, 411 U.S.

475, 500 (1973) (habeas petitions are traditionally brought to challenge “the

very fact or duration of his physical confinement”); Wilborn v. Mansukhani,

795 F. App’x 157 (4th Cir. 2019) (noting that there is a circuit split regarding

whether conditions of confinement claims are cognizable in a habeas

proceeding; declining to depart from prior unpublished holdings that

conditions of confinement claims are not cognizable under § 2241); Rodrigez

v. Ratledge, 715 F. App’x 261 (4th Cir. 2017) (deciding conditions of

confinement claims are not cognizable in § 2241 petitions). The Clerk will

be instructed to mail the Petitioner a § 1983 form so that he may initiate a




4 The Petitioner also attempts to assert these claims on behalf of the Jail’s other inmates.
However, as a pro se inmate, the Plaintiff is not qualified to assert claims on behalf of
others. See Myers v. Loudoun Cnty. Pub. Schls., 418 F.3d 395, 400 (4th Cir. 2005) (“An
individual unquestionably has the right to litigate his own claims in federal court.... The
right to litigate for oneself, however, does not create a coordinate right to litigate for
others”); Hummer v. Dalton, 657 F.2d 621, 625 (4th Cir. 1981) (prisoner’s suit is “confined
to redress for violations of his own personal rights and not one by him as knight-errant for
all prisoners.”); Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (“it is plain error
to permit [an] imprisoned litigant who is unassisted by counsel to represent his fellow
inmates in a class action.”).
                                              8

          Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 8 of 9
separate civil action addressing the conditions of his confinement, if he

wishes to do so.5

                                           ORDER

         IT IS, THEREFORE, ORDERED that the Petitioner’s Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2241 [Doc. 1] is DISMISSED

WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

         The Clerk is respectfully instructed to mail the Petitioner a prisoner §

1983 complaint form.

         IT IS SO ORDERED.
                                Signed: September 13, 2021




5   The Court makes no determinations of merit or procedural viability of such an action.
                                                9

            Case 1:21-cv-00224-MR Document 5 Filed 09/13/21 Page 9 of 9
